ITEMID: 001-70171
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF ÇORUH v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of P1-1;Pecuniary damage - financial award;Non-pecuniary damage - finding of violation sufficient;Costs and expenses partial award - domestic and Convention proceedings
TEXT: 4. The applicant was born in 1937 and lives in Istanbul.
5. In 1996 the National Water Board (Devlet Su İşleri) expropriated a part of the applicant’s plot of land. A committee of experts assessed the value of the plot of land and the relevant amount was paid to her.
6. Following the applicant’s request for increased compensation, on 14 July 1997 the Bursa Civil Court of First-instance awarded her additional compensation plus interest at the statutory rate.
7. On 14 October 1997 the Court of Cassation held a hearing and quashed the judgment of the First-instance court.
8. On 27 April 1998 the Bursa Civil Court of First-instance awarded the applicant additional compensation of 3,591,690,496 Turkish liras (TRL) plus interest at the statutory rate, running from 29 August 1996, applicable at the date of the court’s decision.
9. On 7 July 1998 the Court of Cassation held a hearing and upheld the judgment of the Bursa Civil Court of First-instance.
10. On 6 October 1998 the Court of Cassation dismissed the applicant’s request for rectification.
11. On 29 December 1998 the National Water Board paid TRL 7,101,232,000 to the applicant.
12. The relevant domestic law and practice is described in the Aka v. Turkey judgment of 23 September 1998 (Reports of Judgments and Decisions 1998VI, §§ 17-23). Moreover, under Article 82 of Law no. 2004 of 9 June 1932 concerning enforcement and bankruptcy (İcra ve İflas Kanunu), the property belonging to the State cannot be seized or confiscated.
